Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
reference characters “110, Pg.1, [0015]” and “120, Pg.1, [0016]”  have both been used to designate “platform”.  
reference characters “170, Pg.2, [0017]”  and “400, Pg.3, [0027]”   have both been used to designate “ brake system”. 
reference characters “170, Pg.2, [0019]”   and “210, Pg.2, [0022]”  have both been used to designate “safety kit”. 
reference characters “175, Pg.2, [0019]”  , “220, Pg.2, [0022]”  and “410, Pg.3, [0027]” have all been used to designate “safety cable”. 
reference character “120” has been used to designate both  and “guardrails, Pg.1, [0016]” and “platform, Pg.1, [0016]”.
reference character “170” has been used to designate both  and “brake system, Pg.2, [0017]” and “overspeed safety kit, Pg.2, [0017]”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 110 and 120 have both been used to designate “platform”.  

reference characters “170, Fig.1” and “210, Fig.2” have both been used to designate “safety kit”. 
reference characters “175, Fig.1”, “220, Fig.2”  and “410, Fig.4”  have all been used to designate “safety cable”. 
reference characters “230, Fig.2” and “310, Fig.3” have both been used to designate “lever”. 

reference character “170” has been used to designate both  and “brake system,
Fig.1” and “overspeed safety kit, Fig.1”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (1,6,10,13,14) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 it is unclear how the canopy can separate if the platform brake operates with the safety cable and support cable  if triggered at the same time as the safety kit.
Claim 10 has a similar issue. Claim 10 also has an issue with the first step of engaging the safety cable in line 2. This can be the safety kit or the brake based on this language. If the brake then the last clause of the claim is redundant.
Regarding claim 6 there is no wire cable claimed in claim 1 and it is unclear if this might be the safety cable, the support cable or both.
Regarding claim 13 it is unclear what the wire may be. Also, if considered the support cable then this would stop the movement of the entire device and hence no separation.
Claim 14 should be predetermined not braking. Braking force is considered as being from the platform brake.
Any claim not specifically pointed out above is rejected as being dependent upon an indefinite claim.

Claim 1-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 1 and 10 the closest prior art of Jones (US 3695396 A) and Weber (US 20160152442 A1) do not teach a working platform with a separable overhead.
Jones teaches a similar system with a safety system connected to a platform overhead, but does not teach the overhead separating when the safety system deploys.
Weber also teaches  a separate emergency braking system for an overhead platform and a work platform, but also is silent on them separating when the emergency system of the overhead deploys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/F.K.K./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655